ON CONFESSION OF ERROR
PER CURIAM.
Appellant’s sole argument on appeal is that his convictions for resisting arrest with violence and resisting arrest without violence violate double jeopardy, as both crimes arise from his actions during a single incident. The State concedes, and we agree, that appellant’s conviction and sentence for resisting an officer without violence should be vacated and his conviction and sentence for resisting arrest with violence should be affirmed. See D.A.R. v. State, 22 So.3d 850 (Fla. 4th DCA 2009); Goodman v. State, 801 So.2d 1012 (Fla. 4th DCA 2001). Accordingly, we reverse and remand with instructions to vacate appellant’s conviction for resisting an officer without violence.

Reversed and Remanded.

DAMOORGIAN, C.J., CIKLIN and CONNER, JJ., concur.